UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
BARBARA CALLAWAY,                                                :
on behalf of herself and all others                              :
similarly situated,                                              :
                                                                 :   CASE NO. 1:18-cv-1981
                      Plaintiff,                                 :
                                                                 :
           vs.                                                   :   OPINION & ORDER
                                                                 :   [Resolving Docs. 23, 28, 31, 33,
                                                                 :   34]
DENONE LLC, et al.,                                              :
                                                                 :
                      Defendants.                                :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff brings this putative collective action alleging that Defendants violated the

Fair Labor Standards Act (“FLSA”) by paying her a sub-minimum wage. She now moves to

conditionally certify a collective action1 and for leave to amend her complaint.2

          Defendants move for partial judgment on the pleadings.3 They also move to strike

consent forms, for a protective order, and for sanctions. 4 Finally, Defendants move for a

stay of proceedings pending the resolution of Plaintiff’s certification motion and

Defendants’ motion for judgment on the pleadings.5

          For the following reasons, the Court CONDITIONALLY CERTIFIES a collective

action and APPROVES Plaintiff’s proposed notice and procedures. The Court GRANTS IN

PART AND DENIES IN PART Plaintiff’s motion to amend the complaint. The Court also




1
  Doc. 28.    Defendants oppose. Doc. 36. Plaintiff replies. Doc. 38.
2
  Doc. 33.    Defendants oppose. Doc. 39. Plaintiff replies. Doc. 43.
3
  Doc. 23.    Plaintiff opposes. Doc. 30. Defendants reply. Doc. 32.
4
  Doc. 34.    Plaintiff opposes. Doc. 37. Defendants reply. Doc. 41.
5
  Doc. 31.
Case No. 1:18-cv-1981
Gwin, J.

DENIES Defendants’ motion for partial judgement on the pleadings, DENIES Defendants’

motion to strike Plaintiff’s consent forms, for a protective order, and for sanctions. Finally,

the Court DENIES Defendants’ motion to stay proceedings.

                                           I.       Background

        Defendants DenOne, LLC, Nelda LLC, and Erick Martinez own and operate an Ohio

Denny’s restaurant franchise. For twenty-five years, Plaintiff Barbara Callaway has worked

as a server at a Defendant-run Denny’s restaurant in Independence, Ohio.6

        Plaintiff Callaway states that Defendants pay her $4.15 an hour.7 She also states that

she has worked overtime and that Defendants currently pay her a $7.80 per hour overtime

rate.8 She also alleges that Defendants did not notify her that she was being paid under the

FLSA tip-credit provision.9

        Plaintiff Callaway alleges that Defendants require her and other servers to perform

various non-tipped duties. She claims her non-tipped duties include filling condiment

caddies, cutting fruit, wiping down tables, sweeping floors, restocking food and dry goods,

washing dishes, and rolling silverware. Additionally, Plaintiff says that servers are required

to prepare side and entrée salads, prepare and plate desserts, make milkshakes, bake

biscuits, cut fruit, and prepare specialty pancake creams.10 Further, Plaintiff states that she

is required to prepare online carryout and delivery orders in response to phone, web, and

internet application orders.11 She states that the tips for these orders are paid to drivers


6
  Doc. 28-3 at 1.
7
  Id. at 2.
8
  Id. Plaintiff states that she was previously paid $6.06 an hour in 2016, $6.16 an hour in 2017, and $6.23 an
hour in 2018.
9
  Doc. 12 at 12.
10
   Doc. 28-3 at 3
11
   Id. at 4.
                                                      2
Case No. 1:18-cv-1981
Gwin, J.

instead of servers. Finally, Plaintiff states that she and other servers regularly perform detail

cleaning tasks, such as: cleaning window sills, light fixtures and blinds; sweeping,

vacuuming and mopping floors; dusting laps, light fixtures and blinds; cleaning and

restocking the expo line; cleaning soda and juice machines; and cleaning and polishing

steel surfaces throughout he restaurant.12 Plaintiff estimates that that these non-tipped

duties are “at least fifty percent” of working time.13

        Plaintiff also submits sworn Denny’s employee declarations from employees

working at the Independence,14 North Olmstead,15 Willoughby,16 Akron, North Canton,

and Cleveland17 Denny’s locations. These declarations generally state that working

conditions are similar across Defendant-owned Denny’s locations. Further, each server

states they are paid a sub-minimum wage, that they devote a significant portion of their

workday—typically over fifty percent—to nontipped side work, and that Defendant did not

notify them that they were paid under the FLSA tip-credit provision.

                                              II.     Discussion

        The FLSA requires that employers pay employees a minimum wage.18 The FLSA’s

“tip-credit” provision, however, permits the employer to pay “tipped employees”19 a




12
   Id. Plaintiff also submits a checklist from Denny’s training materials listing various “deep cleaning” tasks.
Doc. 28-6.
13
   Doc. 28-3 at 4.
14
   Doc. 28-7. Ms. Bellante’s declaration states that she was employed as an assistant manager from 2010
until 2012 before stepping down to a server role.
15
   Doc. 28-8.
16
   Doc. 28-9.
17
   Doc. 28-11. Ms. James’s declaration states that she also sometimes works as a “Unit Aide,” a staffer who
assumes Assistant Manager duties when none is on shift.
18
   29 U.S.C. § 206(a).
19
   A “tipped employee” is one “engaged in an occupation in which he customarily and regularly receives
more than $30 a month in tips.” 29 U.S.C. § 203(t).
                                                        3
Case No. 1:18-cv-1981
Gwin, J.

below-minimum wage rate in certain situations.20 Under this tipped employee exemption,

an employer may “claim a partial credit against its minimum wage obligation to a tipped

employee based on tips received by an employee.”21 To qualify for this below-minimum

wage rate, the employer must notify employees paid under this provision.22 The employer

shoulders the burden of showing that this FLSA exception applies.23

        A.      The Court Conditionally Certifies a Collective Action
        Plaintiff moves to certify a conditional collective action of

        All individuals who worked at any time during the past three years at
        any restaurant owned or operated by Defendants in the job position of
        server and who were paid for their work on an hourly basis according
        to the tip credit provisions of the FLSA, (i.e. an hourly rate less than the
        applicable minimum wage, excluding tips).24

“Similarly situated” employees may bring a collective action under the FLSA. 25 To

determine whether the employees are similarly situated, the Court considers the “factual

and employment settings of the individual[ ] plaintiffs, the different defenses to which the

plaintiffs may be subject on an individual basis, [and] the degree of fairness and procedural

impact of certifying the action as a collective action.”26

        The Court uses a two-step certification process. At this initial “notice” stage, a

plaintiff must make a “modest factual showing” that “his position is similar, not identical, to


20
   See 29 U.S.C. § 203(m); 29 C.F.R. §§ 531.50-531.59.
21
   Department of Labor, Field Operations Handbook § 30d (“FOH”).
22
   See 29 C.F.R. § 531.54.
23
   See Corning Glass Works v. Brennan, 417 U.S. 188, 196 (1974) (noting the “general rule” that “application
of an exemption under the Fair Labor Standards Act is a matter of affirmative defense on which the employer
has the burden of proof”).
24
   Doc. 12 at 11.
25
   29 U.S.C. § 216(b).
26
   O'Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009) (alterations in original) (quoting
Charles Alan Wright et al., 7B Fed. Prac. & Proc. Civ. § 1807 (3d ed.)), abrogated on other grounds by
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016).
                                                      4
Case No. 1:18-cv-1981
Gwin, J.

the positions held by putative class members.”27 This is a “fairly lenient” standard.28 At the

second stage, after discovery, the Court examines the factual situation of collective action

employees more closely.29

           Plaintiff states that she was paid a sub-minimum wage. She alleges that other servers

were similarly situated and that other servers had similar job responsibilities.30 Plaintiff also

submits five declarations from current and former Denny’s servers, unit aids, and assistant

managers.31 These declarations state that Denny’s servers were paid at a sub-minimum

wage; that servers were not notified of the tip-credit provision; and that the company

required servers to perform significant amounts of non-tipped work. Further, Plaintiff

Callaway’s declaration describes a staff meeting at which Defendant Martinez stated that

working conditions at his restaurants were “the same across the board.”32

           The Court finds that Plaintiff has made the required factual showing that she is

similarly situated to potential class members.

           Defendants resist conditional certification.            First, they argue that certification is

improper because Plaintiff has not shown that she “suffer[ed] from a single, FLSA-violating

policy.”33


27
     Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546-7 (6th Cir. 2006).
28
     Id. at 547 (quoting Morisky v. Public Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 497 (D.N.J. 2000)).
Defendants argue that a more demanding “modest plus” factual standard should apply here. Under this
standard, the Court would “assure that there is some factual basis for plaintiffs’ claims before allowing
plaintiffs to send opt-in notices.” Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d. 819, 823 (N.D. Ohio
2011). The Court does not agree with Defendants. The “intermediate” or “modest plus” standard is
appropriate where parties have “conducted several months of limited discovery on the certification issue.”
Id. at 826. Here, there has been little discovery apart from Plaintiff’s deposition and disclosure of some
employment records.
29
   Comer, 454 f.3d at 547.
30
   Doc. 28-3.
31
   Docs. 28-7 through 28-11.
32
   Doc. 28-3.
33
   Doc. 36 at 12 (quoting O’Brien, 575 F.3d at 585).
                                                         5
Case No. 1:18-cv-1981
Gwin, J.

        Plaintiff does not need to show that she suffered from a single policy. The Sixth

Circuit rejected this argument in O’Brien v. Ed Donnely Enterprises, the case Defendants

selectively cite in support of this argument.34 What O’Brien says is that showing a unified

policy is one way to show that a plaintiff and the class are similarly situated. But O’Brien

also says that collective action plaintiffs could be similarly situated even without such a

unified policy.35

        Second, Defendants argue that certification is improper because the Court would

need to conduct individualized inquiries into the amount of side work performed by each

collective action member. Again, O’Brien explicitly held that the need for individualized

inquiry is inherent in the FLSA collective-action mechanism: “a collection of individual

analyses is required of the district court. Under the FLSA, opt-in plaintiffs only need to be

‘similarly situated.’”36

        Finally, Defendants argue certification is improper because Plaintiff Callaway

voluntarily performed non-tipped side-work. They point to passages in her deposition in

which she states that she “took it upon herself” to make sure that the restaurant was clean37

as evidence that Defendants did not require her to perform side work.

        Standing alone, these statements do not show that Defendants did not require

Plaintiff to perform non-tipped work. It is unsurprising that a 25-year Denny’s veteran


34
   O’ Brien, 575 F.3d at 584 (holding that “a unified policy of [FLSA] violations is not required” for
certification). See also Monroe v. FTS USA, LLC, 860 F.3d 389, 403 (6th Cir. 2017) (“[N]either the statutory
language nor the purposes of FLSA collective actions require a violating policy to be implemented by a
singular method.”).
35
   O’ Brien, 860 F.3d at 585. (“[P]roof of a violation as to one particular plaintiff does not prove that the
defendant violated any other plaintiff's rights under the FLSA. Nevertheless, the plaintiffs are “similarly
situated” according to § 216(b).”).
36
   Id. at 584.
37
   Doc. 36-2 at 3.
                                                       6
Case No. 1:18-cv-1981
Gwin, J.

would perform tasks without explicit instructions from superiors.38 Further, Defendants to

not explain why Plaintiff’s cleaning initiatives would be relevant to the question of whether

she is “similarly situated” to collective action members.

        B.       The Court Approves Plaintiff’s Proposed Notice and Opt-In Procedure
        Plaintiff submits a proposed notice and opt-in form.39 Defendant objects to two

aspects of the notice. First, Defendant objects that the notice is titled “Unpaid Wages

Lawsuit.” Second, Defendant complains that the notice does not advise potential plaintiffs

that they could be partially responsible for Defendants’ costs. In response to these

objections, Plaintiff submits a revised notice titled “Minimum Wage & Overtime Lawsuit”

with a sentence stating that “[i]f [Plaintiffs] lose the lawsuit, you will not receive any

payment and it is possible that you could be liable for costs.”40 The Court finds that the

notice, as amended, accurately describes the suit and preserves judicial neutrality.41

        After Plaintiff submitted their proposed notice, Defendant’s payroll company mailed

checks to Plaintiff Callaway and another opt-in Plaintiff purporting to correct overtime

wage underpayments.42 Plaintiff moves to include supplemental notice language stating

that “You are still eligible to opt-in to this Lawsuit even if Defendants have already

contacted you recently or sent you a check for unpaid overtime.”43 Because the Court finds

that this supplemental language is an accurate statement of the recipients’ rights but should




38
   Additionally, the Denny’s deep cleaning checklist submitted with Plaintiff’s motion dispels any doubt that
the work was essentially voluntary. See Doc. 28-6.
39
   Docs. 28-13, 28-14.
40
   Doc. 38-1.
41
   See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989) (“In exercising the discretionary
authority to oversee the notice-giving process, courts must be scrupulous to respect judicial neutrality.”).
42
   Doc. 44-1.
43
   Doc. 44. Defendant opposes. Doc. 46. Plaintiff replies. Doc. 47.
                                                      7
Case No. 1:18-cv-1981
Gwin, J.

be partially changed, the Court grants Plaintiff’s motion to supplement her proposed notice

with the following language: “You are still eligible to opt-in to this Lawsuit even if

Defendants have already sent you a check for unpaid overtime.”

         Plaintiff wishes to contact potential opt-ins via mail, and asks that potential members

be given 60 days to opt in. Plaintiff also asks to distribute a “reminder” mailing 30 days

into the opt-in period. The Court finds that this procedure is appropriate.

         C.       The Court Denies Plaintiff’s Motion for Leave to Amend the Complaint
         On November 30, 2018, the Court issued a scheduling order setting November 30

as the complaint amendment deadline.44 On December 28, Plaintiff moved under federal

Rules 15(a)45 and 16(b)46 for leave to amend the complaint, adding an additional count

alleging that Defendants did not compensate them for off-the-clock work. Plaintiff also

sought to join Northern Ohio Restaurant Group, LLC and DENMAR Restaurant Group, LLC

as party Defendants. Plaintiff alleges that these two entities are Denny’s franchises owned

and operated by Defendant Erick Martinez.

         Under Rule 16(b)(4), a party may move to modify the scheduling order “for good

cause and with the judge's consent.”47 The party must first meet this requirement before

the Court considers whether Rule 15(b) permits amendment.48 In determining whether the

party has shown good cause, the Court considers potential prejudice to the nonmoving

party.49



44
   Doc. 20.
45
   Fed. R. Civ. P. 15(a).
46
   Fed. R. Civ. P. 16(b)(4).
47
   Id.
48
   Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).
49
   Id.
                                                     8
Case No. 1:18-cv-1981
Gwin, J.

           The Court finds that Plaintiff has not shown good cause to add additional claims,

because she knew the factual bases of her proposed amendments before the amendment

deadline. Plaintiff Callaway states that new information regarding her off-the-clock work

first came to light at her deposition. This does not make sense, as Plaintiff Callaway herself

knew of this uncompensated work and she could have included these allegations in her

original complaint or first amended complaint. The Court finds that Plaintiff has shown

good cause to add Northern Ohio Restaurant Group, LLC and DENMAR Restaurant Group,

LLC as party defendants, because she promptly moved to amend her complaint after

discovering the factual basis for these additions. Plaintiff states that she first learned of the

additional restaurant entities upon receipt of an employee handbook at her deposition on

December 13, 2018.50 The Court also finds that Plaintiff’s amendment is permissible under

Rule 15(a)(2) because it promotes judicial economy and prevents piecemeal litigation.51

           Thus, the Court denies Plaintiff’s motion to amend the complaint. It does so without

prejudice to bring these claims in a later action.

           D.     The Court Denies Defendants’ Motion for Partial Judgment on the Pleadings
           Defendants move for partial judgment on the pleadings for Counts I, II and III of

Plaintiff’s complaint. The Court uses the same standard as a Rule 12(b)(6) motion to

dismiss.52 The Court construes the complaint in the light most favorable to the Plaintiff and

accepts all well-pled allegations as true.53


50
   Doc. 33 at 2. Defendants counter that Plaintiff acknowledged receipt of this handbook in 2010 at her deposition.
Doc. 39-2 at 3. However, Plaintiff persuasively argues that the handbook shown to her was dated August 2018 and
could not have been the same one given to her in 2010. Doc. 43 at 4.
51
   See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to amend the complaint] where justice so
requires.”).
52
   Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010).
53
     Id.
                                                        9
Case No. 1:18-cv-1981
Gwin, J.

        i)      Auer Deference

        Defendants move for judgment on complaint counts II and III, which allege that

Plaintiff performed duties unrelated to her tipped occupation and that she also spent over

20% of her workweek performing nontipped duties related to her tipped occupation.

        Defendants argue that the Court should defer under Auer v. Robbins to a new

Department of Labor interpretation of its tip-credit regulation.54 Defendants contend that

Plaintiff’s complaint does not state a claim under this new interpretation.

        The FLSA tip-credit exemption applies to tipped employees. The FLSA defines a

“tipped employee” as “any employee engaged in an occupation in which he customarily

and regularly receives more than $30 a month in tips.”55 In 1967, the Department of Labor

issued a regulation explaining how this definition applies to employees working “dual

jobs”—workers who engage in both tipped and nontipped work. The 1967 regulation

states that:

        In some situations an employee is employed in a dual job, as for example,
        where a maintenance man in a hotel also serves as a waiter. In such a
        situation the employee, if he customarily and regularly receives at least $30 a
        month in tips for his work as a waiter, is a tipped employee only with respect
        to his employment as a waiter. He is employed in two occupations, and no
        tip credit can be taken for his hours of employment in his occupation of
        maintenance man. Such a situation is distinguishable from that of a waitress
        who spends part of her time cleaning and setting tables, toasting bread,
        making coffee and occasionally washing dishes or glasses. It is likewise
        distinguishable from the counterman who also prepares his own short orders
        or who, as part of a group of countermen, takes a turn as a short order cook
        for the group. Such related duties in an occupation that is a tipped
        occupation need not by themselves be directed toward producing tips.56




54
   519 U.S. 452, 461 (1997).
55
   29 U.S.C. § 203(t).
56
   29 C.F.R. § 531.56(e).
                                              10
Case No. 1:18-cv-1981
Gwin, J.

           Under Auer v. Robbins, the Court is required to give controlling weight to an

agency’s interpretation of its own ambiguous regulations unless that interpretation is

“plainly erroneous or inconsistent with that regulation.”57 The Court finds that the

regulation is ambiguous, because it describes a “waitress who spends part of her time

cleaning and setting tables, toasting bread, making coffee and occasionally washing

dishes.”58 What is “part of the time” or “occasionally” is not obvious.59 Further, the

regulation does not unambiguously specify which tasks are “related” to the tipped

occupation.60 Thus, the Court should defer to the agency’s interpretation unless it is plainly

erroneous or contrary to the regulation.

           The interpretive history of this regulation is relevant to the Auer deference question.

Since 1976, the Department of Labor has issued guidance letters interpreting this dual-job

regulation. In 1988, the Department of Labor codified this guidance in its Field Operations

Handbook. Handbook Section 30d00(f) interpreted this regulation to “permit[] the

employer to take a tip credit for time spent in duties related to the tipped occupation of an

employee, even though such duties are not by themselves directed toward producing tips,

provided such related duties are incidental to the regular duties of the tipped employees

and are generally assigned to the tipped employee.”61 The manual establishes a 20% cap

on tip related duties: “where the facts indicate that tipped employees spend a substantial


57
     Auer, 519 U.S. at 461.
58
   29 C.F.R. § 531.56(e) (emphasis added).
59
   See Marsh v. J. Alexander's LLC, 905 F.3d 610, 624 (9th Cir. 2018) (en banc) (holding that “part of the time” and
“occasionally” are ambiguous temporal terms).
60
   29 C.F.R. § 531.56(e) (“[A dual job] is likewise distinguishable from the counterman who also prepares his
own short orders or who, as part of a group of countermen, takes a turn as a short order cook for the group.
Such related duties in an occupation that is a tipped occupation need not by themselves be directed toward
producing tips.).
61
   FOH 30d00(f)(2).
                                                         11
Case No. 1:18-cv-1981
Gwin, J.

amount of time (i.e., in excess of 20 percent of the hours worked in the tipped occupation

in the workweek) performing [duties related to their tipped occupation], no tip credit may

be taken for the time spent in those duties. All related duties count toward the 20 percent

tolerance.”62

        This “80/20 rule” interpretation stood for over thirty years,63 and the Department of

Labor recently defended this interpretation in FLSA litigation in amicus briefs to the Eighth,

Ninth, and Tenth circuits.64

        On November 8, 2018—several weeks before this suit but well after the alleged

FLSA violations—the Department of Labor changed course. It issued an opinion letter

changing the 80/20 framework of its previous guidance.65 The November 2018 letter re-

issued verbatim an interpretive letter issued by outgoing Wage and Hour Administrator

Alexander Passantino in January 2009.66

        Under the new 2018 interpretation, employers are instructed to consult the “Tasks”

section of the Occupational Information Network (“O*NET”), an online job duty

database.67 If a duty is listed as “core” or “supplemental” to the tipped occupation in this

database, then it “shall be considered directly related to the tip-producing duties” of the job

and “[n]o limitation shall be placed on the amount of these duties that may be performed

. . . as long as they are performed contemporaneously with the duties involving direct


62
   FOH 30d00(f)(3).
63
   With one three-month exception described below.
64
   See Fast v. Applebee’s Int’l, Inc., 638 F.3d 872, 877 (8th Cir. 2011); Marsh v. J. Alexander’s LLC, 905 F.3d
610, 626 (9th Cir. 2018); Romero v. Top-Tier Colorado LLC, 849 F.3d 1281, 1282 (10th Cir. 2017).
65
   U.S. Department of Labor Wage and Hour Division, Opinion Letter FLSA2018-27 (Nov. 8, 2018),
https://www.dol.gov/whd/opinion/FLSA/2018/2018_11_08_27_FLSA.pdf.
66
   U.S. Department of Labor Wage and Hour Division, Opinion Letter FLSA2009-23 (Jan. 16, 2009). This
letter was withdrawn on March 2, 2009.
67
   http://online.onetcenter.org.
                                                      12
Case No. 1:18-cv-1981
Gwin, J.

service to customers or for a reasonable time immediately before or after performing such

direct-service duties.”68 Employers may not take a tip credit for tasks not listed on the

O*NET task list.

           This case highlights troublesome aspects of the Auer doctrine. Auer has received

significant criticism because Auer deference allows an agency to make retroactive rule

changes through informal guidance, circumventing the Administrative Procedure Act’s

notice-and-comment requirements.69 Here, there are significant signs that the new letter

does not “reflect the agency’s fair and considered judgment on the matter in question.”70

           First, the new letter reverses a 30-year-old agency policy. The Supreme Court has

cautioned that deference may be inappropriate where the agency’s interpretation reverses a

settled interpretive position,71 and at least one district court has already refused to give

Auer deference to the 2018 guidance letter for this reason.72

           The November 2018 guidance timing also calls the letter’s interpretive character

into question. The 2018 guidance largely reinstated the 2009 letter. That 2009 letter was

issued by an outgoing presidential administration and was withdrawn when the new

administration took office two months later. That the issuance of this letter coincided with




68
     Id.
69
     See Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1999, 1211-12 (2015) (Scalia, J., dissenting) (“By
supplementing the APA with judge-made doctrines of deference, we have revolutionized the import of
interpretive rules' exemption from notice-and-comment rulemaking. Agencies may now use these rules not
just to advise the public, but also to bind them. After all, if an interpretive rule gets deference, the people are
bound to obey it on pain of sanction, no less surely than they are bound to obey substantive rules, which are
accorded similar deference. Interpretive rules that command deference do have the force of law.”).
70
   Auer, 519 U.S. at 462.
71
   See Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012) (withholding Auer deference
where Department of Labor changed longtime interpretation).
72
   See Cope v. Let's Eat Out, Inc., 354 F. Supp. 3d 976 (W.D. Mo. 2019).
                                                        13
Case No. 1:18-cv-1981
Gwin, J.

a change in administration strongly suggests that the change is a matter of policy, not an

effort to determine the meaning of the regulation.73

        Finally, the chief rationale for the Auer deference is absent here. The Auer doctrine

stems from the commonsense idea that the agency, as drafter, is in the best position to

know what the agency intended when it wrote a regulation. In this case, it is unlikely that

the drafters of the 1967 dual-jobs regulation played any role in the new guidance.

        For these reasons, the Court is hesitant to defer to the agency in this case. The Court

notes that this term the Supreme Court has agreed to consider overruling Auer. 74

        The court does not need to resolve the Auer v. Robbins deference issue here.

Assuming—for the purposes of this motion only—that the 2018 letter merits deference, the

Court would still deny Defendant’s motion. Count II of the complaint alleges that Plaintiff

spent a significant amount of time “preparing delivery orders Uber Eats, Grub Hub and

Door Dash,”75 and this duty does not appear on the O*Net task list. Count III of the

complaint alleges that Plaintiff spent over 20% of her workweek performing tasks that

appear on the O*Net list.76 Reading the complaint in the light most favorable to the

Plaintiff, the volume of the alleged side-work suggests that it was not done “for a

reasonable time immediately before or after performing such direct-service duties.”77




73
   The timing of the November 2018 guidance letter does not, itself, raise the prospect of political maneuvering, as
it was issued several years into the current administration. But the circumstances of the 2009 letter strongly
suggest that the interpretation was adopted for political purposes.
74
   See Kisor v. Wilkie, 139 S. Ct. 657 (2018) (granting certiorari on the question of whether Auer should be
overruled).
75
   Doc. 12 at 14.
76
   Id. at 16.
77
   Opinion Letter FLSA2018-27 at 1.
                                                         14
Case No. 1:18-cv-1981
Gwin, J.

        For these reasons, the Court denies Defendant’s motion for judgment on counts II

and III of the complaint.

        ii)      Tip-Credit Notice Claims

        Defendant also moves for judgment on the first count of Plaintiff’s complaint,

which alleges that Defendants failed to provide tip credit notice.78 In their answer to

Plaintiff’s   first   amended   complaint,     Defendant   attaches   a   written   notice

acknowledgment the Plaintiff apparently signed and dated.79 The Court agrees that

this evidence may ultimately doom Plaintiff’s notice claim. However, Defendants

have not provided signed acknowledgments for the opt-in Plaintiffs in this suit.

Accordingly, the Court denies Defendants’ motion for judgment on Count I of the

complaint.

        E.     The Court Denies Defendants’ Motions to Strike Consent Forms, for a
        Protective Order, and for Sanctions
        i)       Plaintiff Counsel’s Website

        Defendants move to remedy alleged litigation misconduct. First, Defendants move

to strike several consent-to-sue forms Plaintiff submitted earlier in this litigation.80 The

Defendants broadly allege that Plaintiff’s counsel maintained a website

(www.dennyslawsuits.com) from July 27, 2018 to December 4, 2018 containing false and

misleading information about this suit. Because consents obtained before December 4

may have been obtained because of improper information, the Defendants ask the Court to

strike the forms obtained before that date.



78
   Doc. 12 at 12.
79
   Doc. 17-1.
80
   Docs. 3, 9, 14, 24, 27.
                                                 15
Case No. 1:18-cv-1981
Gwin, J.

           The first allegedly misleading website statement is “[t]he more servers and former

servers that join forces to pursue their claims against Denny’s, the greater our likelihood of

success at recovering lost wages and motivating change becomes.”81 Defendants argue that

this statement falsely suggests that Defendants’ legal liability turns on the number of

plaintiffs who join the suit.

           This statement is not seriously misleading. While it could be read as Defendants

suggest, one could also read the statement to truthfully say that plaintiffs will have more

settlement leverage if more servers join the suit. In general, it is not misleading to say that

the likelihood of a favorable result increases when more plaintiffs join the suit. Indeed, this

is likely the very reason that Defendants have contested class certification and sought to

strike existing consents.

           Second, Defendant complain that a website video includes Plaintiff’s counsel stating

that “when your employer has you doing [side] work without the opportunity to earn tips,

the law basically says that you have to be paid the full minimum wage for that time.”82

Defendants contend that this statement misstates the law because it fails to note that a

certain amount of nontipped side work is permissible under the FLSA.

           Admittedly, the statement is not a precise statement of the law. But the statement

targets the general public and is prefaced by the caveat “the law basically says,” which

should give its audience on notice that what follows is not a precise account of the legal

landscape.




81
     Doc. 34-2 at 7.
82
     Id. at 12.
                                                 16
Case No. 1:18-cv-1981
Gwin, J.

           Because neither alleged misstatement is sufficiently misleading, the Court denies

Defendants’ motion to strike consent forms.

           ii)     Plaintiff Counsel’s Alleged Visits to Denny’s Restaurants

           Defendants also allege that Plaintiff and her counsel have conducted meetings at

Defendants’ restaurants and Plaintiff counsel improperly asked for servers to join this suit.

They seek a protective order prohibiting Plaintiff’s counsel from visiting the restaurants.

Further, Defendants allege that their employees have become insubordinate and inattentive

because of these meetings with Plaintiff’s counsel. Defendants claim that this

insubordination has damaged the business to the tune of $25,000 and seek sanctions in

this amount.

           These are serious allegations. But upon closer examination, Defendants’ motion

itself presents demonstrable falsehoods intended to mislead the Court.

           Defendants submit a sworn declaration from Defendant Martinez, the owner and

operator of the DenOne Denny’s restaurants. In that declaration, Martinez says he learned

that Plaintiff counsel James Simon approached servers during work hours and solicited

them to join this suit. He also states that during these meetings, Simon distributed a

business card, and that “a copy of the business card is attached as Exhibit 4” to the

declaration.83

           This statement represents Exhibit 4 is a copy of a business card that Plaintiff Attorney

Simon distributed at Martinez’s restaurant.84 If that were true, then it would support his

allegations that Plaintiff’s counsel had visited his restaurants and given his card to servers.


83
     Doc. 34-2 at 2.
84
     Id. at 13.
                                                  17
Case No. 1:18-cv-1981
Gwin, J.

           But it is not. Exhibit 4 is an image taken from Plaintiff’s counsel’s Facebook page,

originally posted in 2014.85 Caught in an apparent attempt to defraud the Court,

Defendants do not explain why they represented that a five-year-old Facebook image was a

business card that Plaintiff’s counsel left at Martinez’s restaurant. Instead, Defendants

brazenly press onward, contending that Plaintiff’s counsel should be sanctioned for

maintaining a Facebook page containing false information.86

           Given Defendant Martinez’s apparent willingness to mislead the Court, it gives the

other allegations in his declaration little credence. At any rate, the other evidence is

unconvincing on their own terms.

           For example, Martinez states that Plaintiff’s counsel Cliff Bendau sent unsolicited

emails to his employees, pointing to an email from Bendau to server Bonique Simpson.87

But the evidence suggests that Simpson contacted Bendau, not the other way around.88

           Martinez also recounts a conversation with opt-in Plaintiff Dina Bellante, in which

Bellante stated that Plaintiff’s lawyers had “gathered everyone at one of my restaurants and

told all my servers that they must join the lawsuit so they could get more money.” Because

this statement is double hearsay, and because Bellante denies that this meeting took

place,89 the Court finds this allegation unbelievable.



85
     The desk in the background of this Facebook image is unmistakably the desk in the background of Exhibit
4.
86
   Doc. 41 at 3.
87
   See Doc. 34-2 at 2. (“Between August 2018 and at least October 2018, Plaintiff’s counsel also sent
unsolicited emails to employees of DenOne, soliciting them to join the lawsuit. A copy of an email from
Plaintiff’s counsel Cliff Bendau to [declarant] Bonique Simpson is attached to this Declaration as Exhibit 6”).
88
   The email begins “Bonique, it was a pleasure speaking with you to day,” and attaches a retention
agreement. This indicates that Bendau was responding to a previous discussion with Simpson. Further, the
statement from Simpson that Defendants include with their motion states “I contacted the lawyer Clifford
Bendau”—not the other way around. Doc. 34-2 at 14.
89
   See Doc. 37-1 at 2.
                                                       18
Case No. 1:18-cv-1981
Gwin, J.

       Defendants’ motion for a protective order and for sanctions is denied.

       F.     The Court Denies Defendants’ Motion to Stay Proceedings
       Defendants move to stay resolution of Plaintiff’s motion for conditional certification

pending Defendants’ motion for judgment on the pleadings. Because this order disposes of

these motions, the Court denies Defendants’ motion to stay as moot.


                                     III.   Conclusion

       For these reasons, the Court conditionally CERTIFIES a collective action and

APPROVES Plaintiff’s proposed notice and procedures. The collective action includes:

       All individuals who worked at any time during the past three years at any
       restaurant owned or operated by Defendants in the job position of server and
       who were paid for their work on an hourly basis according to the tip credit
       provisions of the FLSA, (i.e. an hourly rate less than the applicable minimum
       wage, excluding tips).
The Court GRANTS IN PART AND DENIES IN PART Plaintiff’s motion to amend the

complaint. The Court also DENIES Defendants’ motion for partial judgement on the

pleadings. The Court DENIES Defendants’ motions to strike Plaintiff’s consent forms, for a

protective order, and for sanctions. Finally, the Court DENIES Defendants’ motion to stay.


       IT IS SO ORDERED.



Dated: March 8, 2019                              s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                             19
